Filed 8/22/22
                       CERTIFIED FOR PUBLICATION

         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                DIVISION THREE


    ASHLEY KING, as Personal
    Representative, etc.,
         Plaintiff and Respondent,
    v.                                       A163843
    PACIFIC GAS AND ELECTRIC
    COMPANY, et al.,                         (City and County of San Francisco
                                              Super. Ct. No. CGC20587976)
         Defendants and Respondents;
    ERICA MARTINEZ WASDIN,
         Movant and Appellant.


         We are asked to decide whether an heir 1 is categorically precluded from
intervening as a matter of right (Code Civ. Proc., 2 § 387, subd. (d)(1)(B)) in a
pending lawsuit filed by the personal representative of the decedent’s estate
to recover damages for wrongful death (§§ 377.60–377.62). We find there is
no such blanket prohibition, and an heir must be granted leave to intervene
as a matter of right so long as the statutory requirements for intervention
have been met.



1      “Heir,” as used in this opinion, means a statutorily designated person
entitled to assert a cause of action for wrongful death. (Code Civ. Proc.,
§§ 377.60, 377.61.)
2    All further undesignated statutory references are to the Code of Civil
Procedure.


                                         1
      Here, the trial court denied the motion to intervene on the incorrect
basis that there was no legal authority allowing an heir to intervene in a
wrongful death action filed by the decedent estate’s personal representative
and the trial court failed to consider whether the heir’s interests were
adequately represented by the personal representative. We shall reverse and
remand with directions to the trial court to reconsider the motion to
intervene.
                 FACTUAL AND PROCEDURAL BACKGROUND
      Movant and appellant Erica Martinez Wasdin (Wasdin) is the surviving
spouse of the decedent, Jimmy Wasdin. Plaintiff and respondent Ashley King
is the decedent’s former spouse and mother of his minor child.
      On June 2, 2020, Jimmy Wasdin was killed in a helicopter crash near
Fairfield, California. He left as his sole heirs Wasdin (his surviving wife) and
his minor child with King. At the time of his death, the decedent and King
were both residents of Alabama. On November 2, 2020, an Alabama probate
court issued letters of administration, naming King as the personal
representative of the decedent’s estate.
      On November 4, 2020, King, as personal representative, filed this
California action against defendants and respondents Pacific Gas and
Electric Company and PJ Helicopters, Inc. The complaint alleges one cause
of action for wrongful death on behalf of the heirs and seeks to recover
damages on their behalf for loss of the decedent’s care, comfort, society,
services, support, and love.
      On September 9, 2021, Wasdin filed a motion to intervene as a matter
of right (mandatory intervention) pursuant to section 387,
subdivision (d)(1)(B), which provides, in pertinent part, that a court “shall,
upon timely application, permit a nonparty to intervene” in an action if “[t]he



                                        2
person seeking intervention claims an interest relating to the property or
transaction that is the subject of the action and that person is so situated
that the disposition of the action may impair or impede that person’s ability
to protect that interest, unless that person’s interest is adequately
represented by one or more of the existing parties.” (Ibid.)
      In support of her motion, Wasdin addressed the four elements required
to support mandatory intervention: (1) timeliness; (2) her interest related to
the subject action; (3) the impairment of her interest if intervention was
denied; and (4) the inadequacy of King’s representation of her (Wasdin’s)
interest. Among other arguments in opposition, King asserted the one-action
rule – which precludes an heir from filing an independent action after a
decedent’s personal representative has filed a cause of action for wrongful
death – barred Wasdin’s ability to intervene. King also asserted that any
complaints about the inadequacy of her representation of Wasdin’s interest in
the wrongful death action should be addressed by the Alabama probate court
that appointed King as personal representative.
      The trial court denied Wasdin’s motion to intervene:
      Wasdin cites no statutory or case authority supporting her contention
      that an heir should be permitted to intervene in a wrongful death
      action brought by the personal representative. Her position is
      irreconcilable with the principles that a wrongful death action is
      “wholly statutory in origin” and that “the right to bring such an action
      is limited to those persons identified” in the wrongful death statute,
      Code of Civil Procedure section 377.60. (Stennett v. Miller (2019) 34
      Cal.App.5th 284, 290.) Under section 377.60, “[e]ither the decedent’s
      personal representative on behalf of the heirs or the specified heirs . . .
      may assert the wrongful death claim – but not both.” (Adams v.
      Superior Court (2011) 196 Cal.App.4th 71, 77.) Any concerns regarding
      the adequacy of Plaintiff Ashley King to serve as the personal
      representative of decedent’s estate representing all of decedent’s heirs,
      including Wasdin, must be directed to the Alabama probate court that
      appointed her.


                                       3
      Wasdin appealed. (See County of Alameda v. Carleson (1971) 5 Cal.3d
730, 736 [person who is denied the right to intervene in an action “may
appeal from the order denying intervention”]; Noya v. A.W. Coulter Trucking
(2006) 143 Cal.App.4th 838, 841 [“[a]n order denying a motion to intervene is
appealable when it finally and adversely determines the right of the moving
party to proceed in the action”].)
                                     DISCUSSION
I.    Applicable Law
      a.    Intervention
      Our Code of Civil Procedure describes the concept of intervention as
follows: “An intervention takes place when a nonparty, deemed an
[intervener], becomes a party to an action or proceeding between other
persons by doing any of the following: (1) Joining a plaintiff in claiming what
is sought by the complaint; (2) Uniting with a defendant in resisting the
claims of a plaintiff. (3) Demanding anything adverse to both a plaintiff and a
defendant.” (§ 387, subd. (b).) The “language strongly suggests that an
intervention under the Code of Civil Procedure is not to be treated as a
separate action, but rather is viewed as coming within the original, main
action. This analysis is consistent with our Supreme Court’s observation in
Belt Casualty Co. v. Furman (1933) 218 Cal. 359, 362 . . . , that the main
purpose of intervention is ‘to obviate delay and multiplicity of actions by
creating an opportunity to those directly interested in the subject matter to
join in an action already instituted.’ ” (Rhode v. National Medical Hosp.
(1979) 93 Cal.App.3d 528, 537 (Rhode), original italics.)
      Section 387 allows for both permissive (subd. (d)(2)) and mandatory
intervention (subd. (d)(1)). At issue in the case before us is solely mandatory
intervention: the trial court “shall, upon timely application, permit a


                                         4
nonparty to intervene in the action or proceeding” if the “[t]he person seeking
intervention claims an interest relating to the property or transaction that is
the subject of the action and that person is so situated that the disposition of
the action may impair or impede that person’s ability to protect that interest,
unless that person’s interest is adequately represented by one or more of the
existing parties.” (§ 387, subd. (d)(1)(B), italics added.)
      Section 387, subdivision (d)(1)(B) is in substance the exact counterpart
to rule 24(a) of the Federal Rules of Civil Procedure (28 U.S.C.): “On timely
motion, the court must permit anyone to intervene who: [¶] . . . [¶] (2) claims
an interest relating to the property or transaction that is the subject of the
action, and is so situated that disposing of the action may as a practical
matter impair or impede the movant’s ability to protect its interest, unless
existing parties adequately represent that interest.” (Id., adopted Apr. 30,
2007, eff. Dec. 1, 2007.) Hence “[i]n assessing [the] requirements” for
mandatory intervention, “we may take guidance from federal law.” (Edwards
v. Heartland Payment Systems, Inc. (2018) 29 Cal.App.5th 725, 732.)
      In evaluating a movant’s entitlement to mandatory intervention, “the
threshold question is whether the person seeking intervention has ‘an
interest relating to the property [or] transaction which is the subject of the
action.’ [Citation.] . . . [¶] In addition to demonstrating an interest in the
property or transaction that is the subject of the action, a person seeking
intervention must also show that he or she ‘is so situated that the disposition
of the action may as a practical matter impair or impede that person’s ability
to protect that interest. [Citations.] Once this showing is made, the court
must permit the person to intervene unless the ‘person’s interest is
adequately represented by existing parties.’ ” (Siena Court Homeowners
Assn. v. Green Valley Corp. (2008) 164 Cal.App.4th 1416, 1423–1424, original



                                         5
italics.) If a movant meets the requirements for mandatory intervention, “the
fact that such intervention would add to the complexity of the action, create
delay or adversely affect the original parties is of no moment.” (California
Physicians’ Service v. Superior Court (1980) 102 Cal.App.3d 91, 96.)
      b.     Wrongful Death Cause of Action
      “Wrongful death actions are statutory in nature and governed by the
Code of Civil Procedure. Section 377.60 establishes a cause of action in favor
of specified heirs of a person whose death is ‘caused by the wrongful act or
neglect of another.’ The damages that may be awarded in a wrongful death
action are those that, ‘under all the circumstances of the case, may be just.’
(§ 377.61.)” (Corder v. Corder (2007) 41 Cal.4th 644, 651, fn. omitted
(Corder).)
      In Estate of Riccomi (1921) 185 Cal. 458 (Riccomi), our high court
construed former section 377, which contained the same language as now
appears in sections 377.60 and 337.61. “It is settled that the action
authorized by the section is one solely for the benefit of the heirs by which
they may be compensated for the pecuniary loss suffered by them by reason of
the loss of their relatives. The money recovered constitutes no part of the
estate of deceased, and where the action is brought or the money recovered by
the personal representative of the deceased, such personal representative is
acting solely as a statutory trustee for the benefit of the heirs on account of
whom the recovery is had. [Citations.] . . . [¶] While there can be but one
action brought or one recovery had either by the personal representative of
the deceased or the heirs [citation], and while the recovery in such action
should be of a single ‘lump sum’ for all [citation], the total recovery to be had
is the aggregate of the pecuniary loss of each of the heirs who has suffered a
pecuniary loss by reason of the death of the deceased. . . . It is the pecuniary



                                        6
loss to an heir by reason of the death that is recoverable, and that only.”
(Riccomi, supra, at pp. 460–461, original italics.)
      While the courts have made statements “to the effect that a wrongful
death action is ‘a joint one’ or ‘a joint one, a single one, and an indivisible one”
(Cross v. Pacific Gas & Elec. Co. (1964) 60 Cal.2d 690, 693 (Cross)), “[a]
general statement of legal principle can seldom contain all the qualifications
and exceptions that arise in the factual combinations and permutations of
litigation.” (Perkins v. Robertson (1956) 140 Cal.App.2d 536, 542–543
(Perkins).) “In stating that an action for wrongful death is joint, it is meant
that all heirs should join or be joined in the action and that a single verdict
should be rendered for all recoverable damages; when it is said that the
action is single, it is meant that only one action for wrongful death may be
brought whether, in fact, it is instituted by all or only one of the heirs, or by
the personal representative of the decedent as statutory trustee for the heirs;
and when it is said that the action is indivisible, it is meant that there cannot
be a series of suits by heirs against the tortfeasor for their individual
damages.” (Cross, supra, 41 Cal.4th at p. 694, citing Perkins, supra, 140
Cal.App.2d at p. 543.)
      Because damages awarded in a wrongful death action are in the nature
of compensation for personal injury to the heirs (McKinney v. California
Portland Cement Co. (2002) 96 Cal.App.4th 1214, 1231–1232), each heir “is
entitled to recover damages for his own pecuniary loss, which may include (1)
the loss of the decedent’s financial support, services, training and advice, and
(2) the pecuniary value of the decedent’s society and companionship – but he
may not recover for such things as the grief or sorrow attendant upon the
death of a loved one, or for his sad emotions, or for the sentimental value of
the loss.” (Nelson v. County of Los Angeles (2003) 113 Cal.App.4th 783, 793,



                                         7
original italics; see § 377.61.) Accordingly, “ ‘the court or jury must compute
damages, if any, by considering the pecuniary damage suffered by all the
heirs and return a verdict for one sum.’ [Citations.] In view of the lump-sum
nature of wrongful death awards, section 377.61 provides: ‘The court shall
determine the respective rights in an award of the persons entitled to assert
the cause of action.’ ” (Corder, supra, 41 Cal.4th at p. 652, original italics.)
II.   Analysis
      a.    Trial Court Erred in Finding No Legal Authority Allowing
            Heir’s Intervention in Wrongful Death Action Filed by
            Personal Representative

      In denying the motion to intervene, the court found, in part, that there
is neither statutory nor case law allowing an heir to intervene in a wrongful
death action filed by a personal representative. This was error. Wasdin (an
heir) is entitled to intervene as a matter of right in the pending wrongful
death action filed by King (personal representative) so long as Wasdin meets
the statutory requirements for mandatory intervention set forth in section
387, subdivision (d)(1)(B).
      As always, we begin with the statutory language. “In statutory
construction cases, our fundamental task is to ascertain the intent of the
lawmakers so as to effectuate the purpose of the statute[s]. [Citation.] ‘We
begin by examining the statutory language, giving the words their usual and
ordinary meaning.’ [Citations.] If the terms of the statute[s] are
unambiguous, we presume the lawmakers meant what they said, and the
plain meaning of the language governs. [Citations.]” (Estate of Griswold
(2001) 25 Cal.4th 904, 910–911 (Griswold).) “ ‘An exception exists to the
plain meaning rule. A court is not required to follow the plain meaning of a
statute when to do so would frustrate the manifest purpose of the legislation
as a whole or otherwise lead to absurd results.’ [Citations.] ‘However, the


                                         8
absurdity exception requires much more than showing that troubling
consequences may potentially result if the statute’s plain meaning were
followed or that a different approach would have been wiser or better.’
[Citation.] ‘Moreover, our courts have wisely cautioned that the absurdity
exception to the plain meaning rule “should be used most sparingly by the
judiciary and only in extreme cases else we violate the separation of powers
principle of government. [Citation.] We do not sit as a ‘super legislature.’ ” ’ ”
(Myers v. Superior Court (2022) 78 Cal.App.5th 1127, 1137.)
      We see nothing in the statutes governing intervention and wrongful
death actions that expressly prohibits an heir from intervening in a wrongful
death action filed by a personal representative. The statutory language in
section 387 “does not limit the right to intervene to any particular kind or
class of actions or proceedings, but is general.” (Robinson v. Crescent City
Mill & Transportation Co. (1892) 93 Cal. 316, 319; see also Cohn v. County
Board of Supervisors (1955) 135 Cal.App.2d 180, 184 [“[a]ny person who is a
real party in interest may intervene in any type of action or proceeding”].)
      Similarly, the wrongful death statute does not set any limitation on
intervention in an action for wrongful death filed by the personal
representative. While the Legislature designates the persons that may file a
cause of action for wrongful death, the statute does not discuss, let alone
expressly prohibit, intervention. The Legislature could have easily barred
intervention by an heir if an action were filed by a personal representative,
but it did not do so. “We may not, under the guise of construction, rewrite the
law or give the words an effect different from the plain and direct import of
the terms used.” (California Fed. Savings & Loan Assn. v. City of Los
Angeles (1995) 11 Cal.4th 342, 349.) Nor may we, under the guise of




                                        9
interpretation, insert a qualifying provision not included in the statute.
(Griswold, supra, 25 Cal.4th at p. 917.)
      The trial court, as well as King, have evaluated the motion to intervene
“through the wrong analytical lens.” (Jones v. Prince George’s County
(D.C. Cir. 2003) 348 F.3d. 1014, 1017 (Jones).) In so doing, they have relied
on the inapposite case of Adams v. Superior Court, supra, 196 Cal.App.4th
71, in which the court notes the general premise that either the personal
representative or heirs may assert a wrongful death claim but includes no
analysis of whether an heir may ever intervene in such an action brought by
the representative. (Id. at p. 75 [holding trial court erred in abating wrongful
death cause of action on the basis that personal representative of the estate
failed to join all known heirs].)
      In deciding the motion to intervene, the question is not whether
Wasdin can pursue a cause of action for wrongful death, but whether she is
entitled to intervene as a matter of right in the pending wrongful death
action filed by King. (See Smuck v. Hobson (D.C. Cir. 1969) 408 F.2d 175,
179 [“in the context of intervention the question is . . . whether already
initiated litigation should be extended to include additional parties”].) As
section 387’s plain text indicates, potential intervenors as a matter of right
must show “only an ‘interest’ in the litigation – not a ‘cause of action’ or
‘permission to sue.’ ” (Jones, supra, 348 F.3d. at p. 1018 [citing Fed. Rules
Civ. Proc., rule 24(a)(2), 28 U.S.C.]; see Purnell v. Akron (6th Cir. 1991) 925
F.2d 941, 948 (Purnell) [“a party seeking to intervene need not possess the
standing necessary to initiate a lawsuit”]; see also Rhode, supra, 93
Cal.App.3d at p. 538 [intervention does not create a separate cause of action
as “an [intervenor] joining on the side of a plaintiff does so in subordination
to the plaintiff’s right to control”].)



                                          10
        Our conclusion is supported by Trbovich v. United Mine Workers of
America (1972) 404 U.S. 528, in which the United States Supreme Court
allowed a union member to intervene under Federal Rule 24 in a Labor-
Management Reporting and Disclosure Act (LMRDA) lawsuit filed by the
Secretary of Labor to set aside a union election, even though the LMRDA
“expressly stripped union members of any right to challenge a union election
in the courts, and gave that right exclusively to the Secretary.” (Id. at pp.
529–530.) In so concluding, the court found the LMDRA’s “bare language”
(making suit by the Secretary the “exclusive” post-election remedy and
prohibiting union members from initiating a private suit to set aside an
election), by itself, did not defect the union member’s request “to participate
in a pending suit that is plainly authorized by the statute.” (Id. at pp. 531–
532.)
        Our case law recognizes that the purpose of the “one-action” rule is to
provide defendants the ability to resolve a cause of action for wrongful death
in one litigation subject to one judgment for lump-sum damages to be shared
by all heirs. (See Cross, supra, 60 Cal.2d at p. 693; Riccomi, supra, 185 Cal.
at pp. 460–461; Perkins, supra, 140 Cal.App.2d at p. 543.) Allowing an heir
to participate after satisfying the statutory requirements for mandatory
intervention does not do violence to the purpose of the judicially-created “one
action” rule – defendants will still be defending a single cause of action for
wrongful action in one litigation and will still be subject to one judgment
binding against all parties entitled to recover damages under the statute.
        We therefore conclude that reversal and remand is required to allow
the trial court to reconsider Wasdin’s motion to intervene. Even though there
is to be only one wrongful death action, filed by either an heir or heirs or a
personal representative on behalf of all heirs, any prohibition on Wasdin’s



                                        11
right to pursue a separate wrongful death action “is not dispositive of [her]
motion to intervene” in the pending lawsuit filed by King. (Jones v. Fondufe
(D.C. Ct.App. 2006) 908 A.2d 1161, 1163, fn. 4.) On remand, in deciding the
motion to intervene, the trial court will have the opportunity to analyze
whether Wasdin has met the statutory requirements for intervention as a
matter of right under section 387, subdivision (d)(1)(B).
      b.     Trial Court Erred in Denying Intervention on Basis that
             Wasdin’s Complaints Against Personal Representative
             Must Be Pursued in Alabama Probate Court

      The trial court also denied intervention on the basis that Wasdin must
pursue her complaints about the inadequacy of King’s representation in the
California wrongful death action in the Alabama probate court that
appointed King personal representative. As explained below, King’s
appointment as personal representative by another state’s court does not
relieve the California trial court adjudicating the wrongful death action from
its responsibility to ascertain whether a potential intervenor is entitled to
intervene as a matter of right.
      In deciding whether a movant is entitled to intervention as a matter of
right, the issue is whether an existing party is adequately representing the
potential intervenor’s interests in the filed lawsuit, without consideration of
whether those interests may be protected by pursuing separate litigation in
another court. (Hodge v. Kirkpatrick Development, Inc. (2005) 130
Cal.App.4th 540, 555; see Elms v. Elms (1935) 4 Cal.2d 681, 684 [recognizing
a nonparty’s right to intervene in a divorce action even though its interests
could be protected in separate litigation].)
      As explained by the California Supreme Court, a movant is entitled to
seek intervention if the movant “ ‘has an interest in the matter in litigation,
or in the success of either of the parties;’ ” “[t]he fact that the [intervenor]


                                         12
may or may not protect that interest in some other way is not material.”
(Coffey v. Greenfield (1880) 55 Cal. 382, 383; see also Purnell, supra, 925
F.2d. at p. 950 [beneficiary granted right to intervene in wrongful death
action as her ability to later challenge award of wrongful death proceeds or
breach of the personal representative’s fiduciary duty “do[es] not provide
adequate protection” for “obvious reasons” including the inability to present
evidence to the jury determining the amount of the wrongful death award
and the risk that the administrator would have already disbursed any such
award]; Schoenborn v. Washington Metropolitan Area Transit Authority (D.C.
Cir. 2007) 247 F.R.D. 5, 7, 8–9 [following the death of her mother, appellant
daughter was entitled to intervene as of right in a pending wrongful death
cause of action filed by her step-father, as personal representative of
decedent’s estate, even though daughter “may be able to challenge an award
in probate court or by suing the [personal representative] for breaching his
fiduciary duty,” as “these post-hoc remedies provide insufficient protection,
due to the difficulty in obtaining such relief;” “the court acknowledges the
convenience to [the appellant] in intervening at this stage of the proceedings
and the potential conservation of scarce judicial resources by foregoing the
need for future litigation”]; Jones v. Fondufe, supra, 908 A.2d at p. 1165
[appellate court granted beneficiary’s right to intervene in wrongful death
action, rejecting “the trial court’s reasoning that [the beneficiary’s] interests
would not be impaired if she does not participate in the trial because ‘she is
free to bring a claim against the personal representative for breach of
fiduciary duty;’ ” ‘‘[i]n light of the purpose of the [intervention] rule, we agree
that ‘[i]t is not enough to deny intervention under [Federal Rule] 24(a)(2)
because applicants may vindicate their interests in some later, albeit more
burdensome, litigation’ ”].)



                                        13
      King concedes section 387 permits intervention as a matter of right if
the potential intervenor’s interests are “ ‘not adequately represented by
existing parties.’ ” However, she contends her “ability and fitness” to
represent Wasdin’s interest have already been judicially determined as she
has been approved to bring this action on behalf of Wasdin’s behalf in
accordance with the California wrongful death statute. We do not find this
argument persuasive.
      By its order granting letters of administration, the Alabama probate
court found King is “a suitable person, under the law and in the estimation of
this Court, to serve as Personal Representative,” and as such, she was
“authorized to administer said estate.” King, as personal representative, was
also granted “all the powers and duties to act in transactions as enumerated
in Code of Alabama § 43-2-843 (1975, as amended),” and she was ordered to
“proceed without delay to collect and take into possession or control the goods
and chattels, money, books, papers and evidence of the said Deceased’s
property interests, except the personal property exempted from
administration under Code of Alabama § 43-8-111 (1975, as amended) and
make due return, under oath, to this Court, a full and complete Inventory
thereof with two (2) months.” However, the Alabama probate court order
says nothing about and does not presume to adjudicate the issue before us –
whether Wasdin is entitled to intervene on the basis that King, as the
statutory trustee for the heirs, is not adequately representing Wasdin’s
interest in the pending California wrongful death action. That specific issue
is one to be resolved by the California trial court in the pending wrongful
death action, not the Alabama probate court.
      In so concluding, we note that King’s argument, accepted by the trial
court, appears to be incorrectly premised on the assertion that the wrongful



                                      14
death action is part of the administration of the estate that is under the
jurisdiction of the Alabama probate court. As specifically explained by our
high court, a wrongful death action seeks to recover money that constitutes
“no part of the estate of [the] deceased, and the proceeding is not one within
the probate jurisdiction of the superior court,” but one within the general
jurisdiction of the superior court. (Riccomi, supra, 185 Cal. at pp. 463–464,
original italics.) In other words, “[i]n this case the important thing to bear in
mind is that the action ‘for damages’ for the benefit of the ‘heirs’ is one solely
for the purpose of compensating them for the pecuniary loss suffered by them
by reason of the death of the deceased.” (Id. at p. 461, original italics.) “[T]he
plain design of the statute is to give solely to the members of a certain class
the opportunity to recover damages for such pecuniary loss as they had
suffered by reason of the death of the decedent, and to recompense, in so far
as the law can do so, each of such class who has suffered pecuniary loss.” (Id.
at pp. 462–463.)
      We recognize that implicit in our wrongful death statute is a
presumption that the personal representative will adequately represent the
rights of all heirs. Nonetheless, we see nothing in the statutory language
that the Legislature intended any such presumption could not be rebutted by
a showing of inadequate representation of the heir’s interest in support of a
motion to intervene as a matter of right under section 387, subdivision
(d)(1)(B). On remand, in reconsidering the motion to intervene, the trial
court will have the opportunity to analyze whether Wasdin’s interests will be
adequately protected by King acting as personal representative. 3


3    On remand, if the trial court were to find mandatory intervention
proper because King does not adequately represent Wasdin’s interest,
Wasdin would be allowed to file her complaint in intervention and King
would continue as sole plaintiff and would continue to represent the interests

                                        15
III.   Conclusion
       In sum, we conclude the trial court failed to give due consideration to
statutory and case law governing intervention and wrongful death actions.
Wasdin, an heir, is entitled to intervene as a matter of right in the pending
wrongful death action commenced by King as personal representative, so long
as Wasdin demonstrates her statutory entitlement to relief under section
387, subdivision (d)(1)(B). We further conclude the court erred in finding
Wasdin was required to pursue her complaints about the inadequacy of
King’s representation in the Alabama probate court. Intervention cannot be
denied solely on the basis that Wasdin might be able to protect her interests
in separate litigation in another court.
       We reverse and remand for the trial court to reconsider Wasdin’s
motion to intervene. Our decision should not be read as expressing an
opinion on how the trial court should rule on the motion to intervene. 4




of the decedent’s minor son. As with all cases in which there is an
intervention, the trial court would determine conditions or limitations, if any,
to be imposed on Wasdin’s participation in the litigation. (See Carlsbad
Police Officers Assn. v. City of Carlsbad (2020) 49 Cal.App.5th 135, 153–154
[“[a] trial court may place reasonable conditions on a nonparty’s intervention
under section 387, consistent with its inherent authority to ensure efficient
case management;” “[c]onditions may be placed on . . . interveners of right,”
but “[w]here intervention is of right . . . a court has less leeway to limit a
nonparty’s participation,” in that “[a]lthough restrictions of a ‘housekeeping’
nature may be allowed – e.g., to avoid unnecessary duplication – these
limitations may not impair an intervener of right from presenting its interest
in the same manner as an original party;” “[s]o long as there exists a
reasonable justification for the condition imposed, the trial court’s decision
will not be disturbed”].)
4      Consequently, we do not address the parties’ contentions directed at
the merits of the motion, i.e., whether Wasdin is entitled to intervene as a
matter of right, as those arguments will be addressed on remand.


                                       16
                                 DISPOSITION
      The October 6, 2021 order denying Erica Martinez Wasdin’s motion for
leave to intervene is reversed. The matter is remanded with directions to the
trial court to reconsider the motion on its merits. Erica Martinez Wasdin is
entitled to recover her costs on appeal.




                                       17
                                 _________________________
                                 Petrou, J.


WE CONCUR:


_________________________
Tucher, P.J.


_________________________
Rodríguez, J.




A163843


                            18
Trial Court:   San Francisco County Superior Court

Trial Judge:   Hon. Ethan P. Schulman

Counsel:       Danko Meredith, Michael S. Danko and Michael S. Smith,
               for Plaintiff and Respondent.

               Rovens Lamb, Steven Lamb; Law Offices of Jennifer Dodge,
               Jennifer Dodge, for Defendants and Respondents.

               Arias Sanguinetti Wang & Torrijos, Elise Sanguinetti and
               Jamie G. Goldstein, for Intervener and Appellant.

               Cunningham Swaim, Michael Terhar, Jonathan Hembree,
               and Joseph Mkryan, for Intervener and Appellant.




                                  19